

115 HR 7625 IH: Ryan Frascone Memorial Student Loan Relief Act of 2020
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7625IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Ms. Craig introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide for the release of cosigners on private student loans in the case of the death of the student borrower.1.Short titleThis Act may be cited as the Ryan Frascone Memorial Student Loan Relief Act of 2020. 2.Applicability of certain amendments to the Truth in Lending ActEffective on the date of enactment of the Economic Growth, Regulatory Relief, and Consumer Protection Act (Public Law 115–174), section 601(b) of such Act is amended to read as follows: (b)ApplicabilityThe amendments made by subsection (a) shall apply to private education loan agreements entered into before, on, or after the date of enactment of this Act..